DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 15 recite the broad recitation “at least one dimension less than or equal to about 2 µm,” and the claims also recite “desirably less than 1 µm,” which is the narrower statement of the range/limitation. Claims 5 and 15 recite the broad recitation “a maximum depth greater than about 1 µm,” and the claims also recite “desirably greater than about 10 µm,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 inherits the indefinite subject matter of claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 12-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vries et al (“Vries” US 2012/0262688 cited in IDS).
For claims 1, 12, 14, 18 and 19, Vries teaches a contaminant trap (fig.’s 6-8 par. 77- 82), method for making a contaminant trap and a method comprising: 
arranging a contaminant trap within a lithographic apparatus, the contaminant trap including a surface texture configured to trap contaminant particles and to reduce specular reflection of DUV radiation (fig.’s 6-8 par. 77- 82 disclose optical elements in EUV lithography apparatus that are configured to scatter DUV radiation by creating a surface roughness; the surface roughness is such that recess are formed where contaminant particles can be trapped within the textured surface, including in part by an electrostatic force component; see additionally fig.’s 14-15 par.’s 95-97 wherein the surface is additionally treated with larger recesses 1320 that further reduces the specular quality of reflection and also traps a different size of particle).
For claims 2, 3, and 15, Vries teaches wherein the recesses are elongate(fig. 8 par. 82, corrugated surface) and at least one dimension in the width of the recesses in the plane of the trap surface is less than 1 µm (fig. 8 par. 82, made from 20 nm particles).
For claim 6, Vries teaches wherein the contaminant trap surface texture has a reflectance of less than about 20% for radiation having wavelengths in the range of 100 nm to 300 nm (par. 15, than 1%).
For claim 7, Vries teaches wherein the contaminant trap surface texture comprises a conductive base layer 310 (multilayer reflector, par. 79) and an insulating layer 320 provided on the base layer (silicon, fig. 8 par. 82).
For claim 9, Vries teaches an illumination system IL configured to illuminate a patterning device MA with EUV radiation (fig. 1 par. 43); and a projection system PS configured to project radiation patterned by the patterning device onto a substrate W (fig. 1 par. 43).
For claim 13, Vries teaches wherein the treating comprises a process selected form the group consisting of interference lithography, imprint lithography, femtosecond laser texturing and selective etching (etching, fig. 14 par. 98).
Claims 1, 9, 10, 12, 14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Groot et al (“Groot” WO 2017-2017512 cited in IDS).
For claims 1, 12, 14, 18 and 19, Vries teaches a contaminant trap 17 (fig. 5 par.’s 134-136), method for making a contaminant trap and a method comprising: 
arranging a contaminant trap within a lithographic apparatus, the contaminant trap including a surface texture configured to trap contaminant particles and to reduce specular reflection of DUV radiation (fig. 5 par.’s 134-136, roughened surface is configured to diffuse radiation, thereby reducing specular radiation including DUV radiation, wherein the surface roughness is such that recess are formed where contaminant particles can be trapped within the textured surface, including in part by an electrostatic force component).
For claim 9, Vries teaches an illumination system IL configured to illuminate a patterning device MA with EUV radiation (fig. 1 par. 69); and a projection system PS configured to project radiation patterned by the patterning device onto a substrate W (fig. 1 par. 69).
For claims 10, 16 and 17, Vries teaches wherein the component is a component of the lithographic apparatus selected from the group consisting of: masking blades, safety clamps, safety bumpers and heat shields (fig.’s 20-25 par.’s 229-241, masking blades are configured with features 130, 134, 140 having the diffusing surface).
Allowable Subject Matter
Claims 4, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bristol (US 2007/0231713); Bakker et al (US 2005/0077483); Schuster et al (US 2019/0094699); Qi et al (US 2017/0315438); Kuritsyn et al (US 2016/0249442); Stivers et al (US 2001/0051304); Gallagher et al (US 2014/0051015); Loopstra et al (US 2010/0053576); De Groot et al (US 2019/0137861).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	5/7/2021